Citation Nr: 9901162	
Decision Date: 01/20/99    Archive Date: 01/22/99

DOCKET NO.  95-22 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to a temporary total rating under the 
provisions of 38 C.F.R. § 4.29 (1998), based on a period of 
hospitalization from July 22, 1993 to August 11, 1993.

2.  Entitlement to an increased evaluation for a bipolar 
disorder, currently rated 30 percent disabling.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James J. Dunphy, Counsel




INTRODUCTION

The veteran served on active duty from January 1975 to 
December 1983, and from January 1991 to May 1992.  

This matter comes before the Board of Veterans Appeal 
(Board) on appeal from a September 1994 rating decision, 
which denied the veterans claims seeking entitlement to an 
increased rating in excess of 10 percent for a bipolar 
disorder, and entitlement to a temporary total rating under 
the provisions of 38 C.F.R. § 4.29, based on a period of 
hospitalization.  The veteran has perfected a timely 
administrative appeal with respect each of these claims.  By 
a separate rating decision dated in September 1997, the 
disability evaluation for the veterans service-connected 
bipolar disorder was increased from 10 percent to 30 percent 
disabling.  The veteran has continued to disagree with this 
rating.

Additionally, the Board observes that the veteran has 
contended that service connection is warranted for a number 
of disorders, resultant from his service in the Persian Gulf 
War.  However, these claims for service connection have not 
been developed for appellate purposes, and they are referred 
to the RO for appropriate action.

The issue of entitlement to an increased evaluation for a 
bipolar disorder will be the subject of the section entitled 
REMAND below. 


FINDING OF FACT

The veteran was hospitalized at a VA facility from July 22, 
1993 to August 11, 1993, a period of 21 days.





CONCLUSION OF LAW

A temporary total disability rating under the provisions of 
38 C.F.R. § 4.29, based on a hospitalization from July 22, 
1993 to August 11, 1993, is precluded by law.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.29.


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he is entitled to a temporary total 
rating based on a period of hospitalization for his service-
connected bipolar disorder.

The relevant regulation provides, in pertinent part, that a 
temporary total rating will be assigned where a veteran has 
required hospital treatment for a service-connected 
disability in a VA or an approved hospital for a period in 
excess of 21 days.  38 C.F.R. § 4.29.

Here, the information of record reflects that the veteran has 
established entitlement to service connection for a bipolar 
disorder, currently evaluation as 30 percent disabling, 
effective from May 1992.  Moreover, a VA Discharge Summary 
report reflects the course of the veterans hospitalization 
from July 22, 1993, to August 11, 1993.  However, during the 
period in question, the veteran was hospitalized for 21 days.  
Since a hospitalization in excess of 21 days is a 
prerequisite to benefits under 38 C.F.R. § 4.29, it is clear 
that the veteran does not meet the duration requirement for 
this benefit.  Hence, in a case such as this one, where the 
law and not the evidence is dispositive of the issue before 
the Board, the claim should be denied because of the lack of 
legal entitlement under the law.  Sabonis v. Brown, 6 
Vet.App. 426, 430 (1994). 

As the veteran has failed to demonstrate that his period of 
hospitalization was in excess of 21 days, as required by 
38 C.F.R. § 4.29, his claim of entitlement to a temporary 
total rating based on a period of hospitalization must fail.  
Accordingly, the Board reaches no conclusion as to whether 
the treatment received was to alleviate symptoms associated 
with the service-connected bipolar disorder, or whether the 
treatment was for a nonservice-connected psychiatric 
disorder.


ORDER

A temporary total rating under the provision of 38 C.F.R. 
§ 4.29, based on a period of hospitalization from July 22, 
1993 to August 11, 1993, is denied.  


REMAND

The veteran has further contended that an increased rating is 
warranted for the bipolar disorder, currently rated 30 
percent disabling.  After an initial review of the claims 
folder, the Board concludes that further development is 
required before final action can be taken on this claim.  

Initially, the Board notes that on his Appeal to the Board of 
Veterans Appeals (VA Form 9), received in March 1995, the 
veteran indicated that he had been found totally disabled by 
the Social Security Administration (SSA).  

The Board further notes that the veteran has received 
outpatient treatment on a regular basis.  Records of such 
treatment are available for review through August 1995.  On 
his compensation examination in August 1996, the veteran 
indicated that he had been receiving treatment on an 
outpatient basis from a VA facility.  However, the veteran 
had discontinued his medication approximately three months 
prior to the examination.  In the September 1997 rating 
action, the RO noted that the VA records are not clear as to 
whether the veteran is still being followed as an outpatient 
at a VA clinic.  

The Board finds that the veteran's claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  See Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  By this finding, the 
Board means that the veteran has presented a claim which is 
not implausible when the contentions and the evidence of 
record are viewed in the light most favorable to the claim.  
Accordingly, the Board has a duty to assist the veteran in 
the development of his claim.  Therefore, this issue must be 
remanded to the Board for further development.

Accordingly, the case is remanded to the RO for the following 
actions:

1.  All records of outpatient treatment 
subsequent to August 1995 should be 
obtained and associated with the claims 
folder. 

2.  The RO should obtain a copy of any 
SSA decision granting the veteran 
benefits, along with copies of the 
evidence considered in reaching this 
determination.  If SSA benefits have not 
in fact been awarded to the veteran, 
documentation to that extent should also 
be associated with the claims folder.  

3.  After the above records, if any, have 
been secured and associated with the 
claims folder, the RO should afford the 
veteran a comprehensive VA psychiatric 
examination, conducted by a psychiatrist, 
to determine the extent of his service-
connected bipolar disorder. The claims 
folder and a separate copy of this entire 
remand must be made available to and 
reviewed by the psychiatrist prior to the 
examination. As part of the examination, 
the veterans employment history should 
be explored. All necessary tests and 
studies, including appropriate 
psychological studies, should be 
conducted. The report of examination 
should contain a detailed account of all 
manifestations of the disorder(s) found 
to be present. If any psychiatric 
disorders other than a bipolar disorder 
are found, the psychiatrist should 
reconcile the diagnoses and should 
specify which symptoms are associated 
with each of the disorders. If certain 
symptomatology cannot be disassociated 
from one disorder or the other, it should 
be so specified by the psychiatrist. The 
psychiatrist is requested to provide an 
opinion as to:

How the symptoms of a bipolar disorder 
affect the veterans social and 
industrial capacity, and specifically 
comment on the degree to which the 
bipolar disorder affects the appellant's 
initiative, flexibility, efficiency and 
reliability levels. In this regard, the 
terms mild, definite, 
considerable, severe, and 
total are the preferred descriptive 
adjectives. In making such a 
determination, the psychiatrists 
attention is directed to 38 C.F.R. Part 
4, Code 9206 (1996), in effect prior to 
November 7, 1996.

The psychiatrist is also asked to express 
an opinion as to which of the following 
criteria best describe the appellants 
psychiatric disability picture due to the 
service-connected disorder:

(a). Occupational and social impairment 
with occasional decrease in work 
efficiency and intermittent periods of 
inability to perform occupational tasks 
(although generally functioning 
satisfactorily, with routine behavior, 
self-care, and conversation normal), due 
to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep 
impairment, and mild memory loss; or

(b). Occupational and social impairment 
with reduced reliability and productivity 
due to such symptoms as: flattened 
affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term 
memory; impaired judgment; impaired 
abstract thinking; disturbances of 
motivation and mood; and difficulty in 
establishing or maintaining effective 
work and social relationships; or

(c). Occupational and social impairment 
with deficiencies in most areas, such as 
work, school, family relations, judgment, 
thinking, mood, due to such symptoms as: 
suicidal ideation; obsessional rituals 
which interfere with routine activities; 
speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or 
depression affecting the ability to 
function independently, appropriately and 
effectively; impaired impulse control 
(such as unprovoked irritability with 
periods of violence); spatial 
disorientation; neglect of personal 
appearance and hygiene; difficulty in 
adapting to stressful circumstances 
(including work or a work-like setting); 
and the inability to establish and 
maintain effective relationships; or

(d). Total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought processes or 
communication; persistent delusions or 
hallucinations; gross inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation or own name.

A multi-axial assessment should be 
conducted, and a thorough discussion of 
Axis IV (psychosocial and environmental 
problems) and Axis V (Global Assessment 
of Functioning (GAF) score), with a 
description of what the numeric score 
means in the terms provided in DSM IV as 
part of the Global Assessment of 
Functioning Scale, should be provided. A 
complete rationale for all opinions 
expressed by the psychiatrist must be 
provided. Furthermore, if upon completion 
of the examination, the examiner 
concludes that more testing and 
evaluation is required, the veteran 
should be scheduled for a period of 
hospitalization for observation and 
evaluation to resolve any such 
ambiguities.

When the requested development is completed, the RO should 
review the case, utilizing the criteria in effect both before 
and after November 7, 1996.  See Karnas v. Derwinski  1 
Vet.App. 308 (1991)  If the benefit sought is not granted, 
the veteran and representative should be provided with an 
appropriate supplemental statement of the case.  They should 
also be given a reasonable period to respond.  The case 
should then be returned to the Board for further appellate 
consideration.

The purposes of this remand are to obtain additional 
information and to assist the veteran in the development of 
the claim.  No inference should be drawn regarding the merits 
of the claim, and no action is required of the veteran until 
further notified.  



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1997), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402 (1988).  The date that appears on the 
face of this decision constitutes the date of mailing and the 
copy of this decision that you have received is your notice 
of the action taken on your appeal by the Board of Veterans 
Appeals.  Appellate rights do not attach to those issues 
addressed in the remand portion of the Boards decision, 
because a remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits of 
your appeal.  38 C.F.R. § 20.1100(b) (1998).
- 2 -
